Title: From Thomas Jefferson to Arthur S. Brockenbrough, 21 April 1825
From: Jefferson, Thomas
To: Brockenbrough, Arthur S.


                        Dear Sir
                        
                            Monticello
                            Apr. 21. 25.
                        
                    In answer to your letter proposing to permit the lecturing room of the Pavilion No 1. to be used regularly for prayers and preaching on Sundays, I have to observe that some 3. or 4. years ago, an application was made to permit a sermon to be preached in one of the pavilions on a particular occasion, not now recollected. it brought the subject into consideration with the Visitors, and altho’ they entered into no formal and written resolution on the occasion, the concurrent sentiment was that the buildings of the University belong to the state that they were erected for the purposes of  an University; and that the Visitors, to whose care they are committed for those purposes have no right to permit their application to any other. and accordingly, when applied to, on the visit of General La fayette, I declined at first the request of the use of the Rotunda for his entertainment, until it occurred on reflection that the room, in the unfinished state in which it then was, was as open and uninclosed, and as insusceptible of injury, as the field in which it stood.In the Rockfish report it was stated as probable that a building larger than the Pavilions might be called for in time, in which might be rooms for a library, for public examinations, and for religious worship under such impartial regulations as the Visitors should prescribe, the legislature neither sanctioned nor rejected this proposition; and afterwards, in the Report of Oct 1822. the board suggested, as a substitute, that the different religious sects should be invited to establish their separate theological schools in the vicinity of the University, in which the Students might attend religious worship, each in the form of his respective sect, and thus avoid all jealousy of attempts on his religious tenets. among the enactments of the board is one looking to this object, and superseding the first idea of permitting a room in the Rotunda to be used for religious worship, and of undertaking to frame a set of regulations of equality and impartiality among the multiplied sects.I state these things as manifesting the caution which the board of Visitors thinks it a duty to observe on this delicate and jealous subject. your proposition therefore leading to an application of the University buildings to other than University purposes, and to a partial regulation in favor of two particular sects, would be a deviation from the course which they think it their duty to observe. nor indeed is it immediately percieved what effect the repeated and habitual assemblages of a great number of strangers at the University might have on it’s order and tranquility.All this however in the present case is the less important, inasmuch as it is not farther for the inhabitants of the University to go to Charlottesville for religious worship, than for those of Charlottesville to come to the University. that place has been in long possession of the seat of public worship, a right always deemed strongest until a better can be produced. there too they are building, or about to build, proper churches and meeting houses, much better adapted to the accomodation of a congregation than a scanty lecturing room. are these to be abandoned, and the private room to be preferred? if not, then the congregations, already too small, would by your proposition be split into halves incompetent to the employment and support of a double set of officiating ministers. each of course would break up the other, and both fall to the ground. I think therefore that, independant of our declining to sanction this application, it will not, on further reflexion, be thought as advantageous to religious interests as their joint assembly at a single place. with these considerations, be pleased to accept the assurance of my great esteem and respect.
                        Th: Jefferson
                    